Citation Nr: 0920061	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
establish the appellant's basic eligibility for entitlement 
to VA disability benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant claims qualifying service as a Philippine 
veteran during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines.  


FINDINGS OF FACT

1.  An August 1997 RO administrative decision determined that 
the appellant did not have the requisite military service for 
eligibility to VA benefits.

2.  Evidence received since the RO's August 1997 decision 
does not include any documentation from U.S. service 
department verifying the appellant's alleged military 
service.


CONCLUSIONS OF LAW

1.  The RO's August 1997 RO administrative decision which 
determined that the appellant did not have the requisite 
military service for eligibility to VA benefits is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2008).

2.  Evidence received since the RO's August 1997 
administrative decision is not new and material; the claim of 
basic eligibility for entitlement to VA disability benefits 
is reopened is not reopened.  38 U.S.C.A. §§ 101, 107, 1521, 
5108 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish his basic entitlement to VA 
disability benefits based upon qualifying service as a 
Philippine veteran during World War II.  In particular, he 
claims service with the United States Armed Forces of the Far 
East (USAFFE).

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine veteran is limited by law to the award of a 
defined set of benefits.  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. 
§ 3.40(a), (b).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. 
§§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are also not 
included for pension benefits.  See 38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

An RO administrative decision in August 1997 determined that 
the appellant did not have the requisite military service for 
eligibility to VA benefits.  The evidence of record at that 
time included the appellant's allegation of being a former 
"USAFFE WW II VETERAN" who had been a former prisoner of 
war (POW) at Camp O'Donnell.  However, in August 1997, the 
U.S. Army Reserve Personnel Center determined that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.

The RO notified the appellant of this denial, and his 
appellate rights, in a letter dated August 15, 1997.  The 
appellant did not initiate an appeal within one year of 
notice of this decision.  That decision, therefore, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed. 38 U.S.C.A. § 5108.

The appellant filed his claim to reopen in March 2006.  For 
purposes of this decision, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008); see also 66 Fed. Reg. 45620 
(August 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence submitted in support of reopening the claim includes 
a March 1976 Certification from the Republic of Philippines, 
Department of National Defense asserting that the appellant 
achieved military status in the USAFFE while assigned to the 
5th Company GST2, 4th Division (F-23) from December 1941 to 
May 1946.  A similar document, authenticated by an Assistant 
Adjutant Colonel of the Philippine Army (PA), reflected the 
appellant's service as a USAFFE Reservist and USAFFE 
guerilla.

For reopening purposes, the Board must presume as true the 
documents certified by the Philippine military authorities, 
which purportedly show that the appellant served with USAFFE 
as a reservist and as a guerilla.

However, the certifications of the appellant's type of 
military service submitted by the appellant are not issued by 
a U.S. service department as required by 38 C.F.R. 
§ 3.203(a).  Thus, this evidence is not material as it is not 
capable of substantiating the claim.  The application to 
reopen, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The dispositive issue on appeal concerns whether the 
appellant has qualifying service for purposes of entitlement 
to basic eligibility for VA disability benefits.  Notably, a 
post-adjudicatory RO letter in November 2006 informed the 
appellant that his claim was previously denied on the basis 
of no verified military service.  This letter advised the 
appellant of the specific information necessary to both 
reopen and substantiate this type of claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Kent v. Nicholson, 20 Vet. 
App. 1, 11 (2006).

In this case, the appellant has submitted all records in his 
possession, but none of those records are issued by a U.S. 
service department.  The service department in 1997 refused 
certification in this case, and that attempt at verification 
was based upon a correct spelling of the appellant's name and 
correct service number.  The appellant has since added some 
additional extraneous information concerning his company and 
battalion numbers which do not call into question the 
accuracy of the service department verification.  As such, 
further efforts at verification are not warranted.  See 
Sarmiento, 7 Vet. App. 80, 82 (1994); Laruan, 11 Vet. App. 
80, 82 (1998).  

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United 
States Court of Appeals for Veterans Claims noted that, when 
a service department refuses to certify service, there are 
presumably no documents issued by the service department that 
the appellant could submit to VA that would show qualifying 
service under 38 C.F.R. § 3.203.  Palor, 21 Vet. App. at 332.  
Similar to Palor, there are no further means to verify the 
claimed service by the appellant.  In such a situation, no 
amount of notice or further assistance to the appellant can 
change the legal outcome.  As noted in Soria, and reiterated 
in Palor, the appellant's "only recourse lies within the 
relevant service department, not the VA."  Soria, 118 F.3d 
at 749.  See Palor, 21 Vet. App. at 333.  VA, therefore, has 
no further notice or assistance duty to the appellant.

ORDER

The application to reopen a claim establishing the 
appellant's basic eligibility for entitlement to VA 
disability benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


